Stephens, J.
1. An award partitioning land, made by arbitrators agreed upon by the tenants in common for such purposes, and showing that the parties intended to carry out the award by the execution of deeds, and not to have it made the judgment of the court, is a common-law award, and is not invalid by reason of a failure to pursue the statutory provisions required in proceedings for statutory awards.
2. After a common-law award has been made, the duties of the arbitrators have ceased, and they have no power to rescind or annul the award.
3. The award is a complete defense against a proceeding brought by one of the tenants in common to partition the land. The court therefore did not err in refusing to appoint partitioners and in dismissing the application for partition.

Judgment affirmed.

Jenlcins, P. J., and Bell, J., concur.